 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11    LEON HARDIN,                                      Case No. 1:18-cv-01097-LJO-JDP
12                          Plaintiff,                  ORDER DIRECTING THE CLERK OF COURT
                                                        TO CLOSE THIS CASE
13             v.
14    CHRISTIAN PFEIFFER, WAYNE ULIT,                   ECF No. 13
      and ROBERT PORT,
15
                            Defendants.
16

17

18            Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983. The parties participated in a settlement conference on April 4, 2019,

20   which resulted in settlement of this case. ECF No. 12. Plaintiff has voluntarily dismissed the

21   case. ECF No. 13. Therefore, the clerk of court is directed to close this case.

22
     IT IS SO ORDERED.
23

24
     Dated:         April 11, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27   No. 204
28

                                                         1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     2
